Citation Nr: 0516144	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-00 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to September 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's March 26, 2001 claim 
for an increased rating for his service-connected left ear 
hearing loss disability.  During the pendency of the appeal, 
a November 2004 RO rating decision granted service connection 
for right ear hearing loss disability and assigned a 
noncompensable evaluation, effective from March 26, 2001.

The case was previously before the Board in December 2003, at 
which time it was remanded for additional development.

The Board observes that the November 2004 rating decision 
provided the initial assignment of a rating for bilateral 
hearing loss disability, following the grant of service 
connection for right ear hearing loss disability.  As such, 
the Board finds that the proper characterization of the issue 
on appeal is as stated on the title page of this decision.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDING OF FACT

The veteran has Level I hearing in the right and left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002).  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2004).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

Notice

A VA letter issued in April 2002 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim for an increased rating for left ear hearing loss 
disability.  A May 2004 VA letter apprised the appellant of 
the information and evidence necessary to substantiate his 
claim for service connection for right ear hearing loss 
disability.  Such correspondences also apprised him as to 
which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also advised to send 
any evidence in his possession, pertinent to the appeal, to 
VA.  As such, the Board finds that the correspondences 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159 (2004).  As such, 
the exclusion from VCAA duty to notify contained in 
VAOPGCPREC 08-2003, as to the bilateral hearing loss initial 
rating issue, is applicable.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim for an increased rating for left ear hearing loss, and 
the AOJ adjudication granting the claim for service 
connection for right ear hearing loss, the timing of each 
notice does comply with the express requirements of the law 
as found by the Court in Pelegrini II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claim.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
as well as VA examination reports.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Factual Background

A February 2001 VA audiologic report reflects that the 
veteran reported a binaural hearing loss with the left ear 
being worse than the right.  He denied experiencing tinnitus 
or vertigo and reported that he was exposed to noise exposure 
while in the military.  It was indicated that pure tone 
testing revealed mild sloping to moderate-severe 
sensorineural hearing loss, bilaterally.  Speech audiometry 
revealed "excellent" word recognition scores, bilaterally.  
The examiner assessed the veteran as having bilateral 
sensorineural hearing loss.

On the authorized VA audiological evaluation in June 2002, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
55
55
LEFT
30
35
45
70

Speech recognition ability was 96 percent in the right and 
left ear.  The veteran was diagnosed with a mild through 2000 
hertz, sloping to moderate high frequency, sensorineural 
hearing loss in the right ear, and a mild through 2000 hertz, 
sloping to severe, high frequency, sensorineural hearing loss 
in the left ear.  

The veteran underwent a private audiological evaluation in 
November 2002.  The reported pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
20
45
60
LEFT
25
15
45
60

Speech recognition ability was 100 percent in the right ear 
and was 96 percent in the left ear.  The examiner diagnosed 
the veteran with mild to moderate bilateral sensorineural 
hearing loss with excellent word discrimination in quiet.  
However, the examiner also noted that the veteran's word 
discrimination in noise was only 56 percent.

On the authorized VA audiological evaluation in February 
2005, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
45
45
LEFT
15
20
50
60

Speech recognition ability was 96 percent in the right and 
left ear.  The examiner diagnosed the veteran with normal 
hearing through 2000 Hz, sloping to moderate, sensorineural 
hearing loss, bilaterally.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002);  38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

The November 2004 rating decision was the initial rating 
which granted service connection for right ear hearing loss 
disability, and assigned a noncompensable evaluation for 
bilateral hearing loss disability.  Therefore, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.87 of VA's Schedule for Rating Disabilities.  
Under, these criteria, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average pure tone threshold level as measured by 
pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 Hertz.  The degree of disability for 
bilateral service-connected defective hearing is ascertained 
by the application of the rating schedule, which establishes 
11 auditory acuity levels, ranging from Level I (for 
essentially normal acuity) through Level XI (for profound 
deafness). See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).

In addition, 38 C.F.R. § 4.86 (2004) applies to exceptional 
patterns of hearing impairment.  Under its provisions, when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

Analysis

In this case, the results of the VA audiometric examination 
conducted in February 2001, June 2002, and February 2005, as 
well as a private audiometric examination conducted in 
November 2002, fail to demonstrate that a compensable 
evaluation is warranted for the veteran's service-connected 
bilateral hearing loss disability.  In this regard, under the 
criteria set forth in the Rating Schedule, the results of the 
audiometric tests conducted in June 2002, November 2002, and 
February 2005 reveal that the veteran has Level I hearing in 
both the right and left ears.  Such findings correspond to a 
noncompensable (0 percent) evaluation.  Also, such findings 
do not represent an exceptional pattern of hearing impairment 
as contemplated in the provisions of 38 C.F.R. § 4.86(a) 
and/or (b) (2004).  Thus, although the veteran asserts that 
his hearing loss has increased in severity, the Board 
concludes that the medical findings on examination are of 
greater probative value than the veteran's statements 
regarding the severity of his bilateral hearing loss 
disability.  Accordingly, the Board finds that the weight of 
the evidence is against the veteran's claim for a compensable 
evaluation for left and right ear hearing loss disability.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability is denied.





____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


